Citation Nr: 0716040	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for pterygium of 
the right eye.

2.  Entitlement to an initial rating in excess of 10 percent 
for shrapnel wound of the right buttock. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  The veteran was awarded the Purple Heart Medal 
with one gold star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO, in part, continued a 
noncompensable evaluation assigned to the service-connected 
pterygium of the right eye.  The RO also awarded service 
connection or shrapnel wound, right buttock, and assigned an 
initial noncompensable evaluation; the rating was 
subsequently increased to 10 percent.  In September 2002, the 
RO received the veteran's notice of disagreement that 
addressed the aforementioned issues.  The RO has not issued a 
statement of the case addressing the issue of entitlement to 
an initial rating in excess of 10 percent for shrapnel wound 
of the right buttock.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at the Houston, Texas RO.  A copy of the 
hearing transcript has bee associated with the claims files. 

In September 2006, the Board remanded the claim of 
entitlement to a compensable evaluation for pterygium of the 
right eye for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 21-4138, Statement in Support of Claim, the 
veteran indicated that he had an upcoming ophthalmology 
appointment at a local VA facility-the name of the specific 
VA facility was not provided-on March 26, 2007.  This VA 
examination report has not been associated with the claims 
file.  VA has an obligation to obtain it, along with any 
other outstanding VA treatment records that might be 
pertinent to the instant claim.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In addition, the veteran has maintained, in testimony and 
statements submitted throughout the duration of the appeal, 
that he had right eye pain and blurry vision that interfered 
with his ability to maintain his current employment as a 
truck driver (see, VA Form 21-4138, Statement in Support of 
Claim, received by the RO in November 2004).  In view of the 
veteran's assertions, is unclear whether he is claiming 
entitlement to an extraschedular rating for the service-
connected ptyerygium of the right eye pursuant to 38 C.F.R. § 
3.321(b) (2006).  In this regard, an extraschedular rating is 
for consideration where there are exceptional factors such as 
marked interference with employment.  Id.  The veteran 
veteran's contention potentially raises the question of 
entitlement to an extra-schedular evaluation.  In such a case 
the veteran must be afforded an opportunity to submit 
employment records showing the impact of his disability on 
employment. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, the RO has not issued a statement of the case in 
response to the notice of disagreement with regard to the 
claim of entitlement to an initial rating in excess of 10 
percent for service-connected residuals of shell fragment 
wound to the right buttock.  Therefore, this issue must be 
remanded for issuance of a statement of the case. 38 U.S.C.A. 
§ 7105 (West 2002); see Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Obtain a copy of all records of VA 
treatment for the veteran's service-
connected pterygium of the right eye 
since October 2006, to specifically 
include, but not limited to, the report 
of an ophthalmology examination 
reportedly scheduled on March 26, 2007.

2.  Invite the veteran to submit 
employment or other records documenting 
the impact of the pterygium of the 
right eye on his employment.

3.  Issue a statement of the case on 
the issue of entitlement to entitlement 
to an initial evaluation in excess of 
10 percent for residuals of a shell 
fragment wound of the right buttock.  
Only if a sufficient substantive appeal 
is received should this issue be 
certified to the Board.  If a 
sufficient substantive appeal is not 
received, the appeal should be closed.

4.  Then, re-adjudicate the claim of 
entitlement to a compensable evaluation 
for service-connected pterygium of the 
right eye.  This readjudication should 
specifically consider whether the case 
warrants referral to the Under 
Secretary for Benefits or to the 
Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an 
extraschedular rating.  If the 
aforementioned claim is not fully 
granted, the RO should issue a 
supplemental statement of the case 
before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

